Citation Nr: 9929485	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to assignment of a higher evaluation for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1961 to 
May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied the veteran's claim for 
service connection for hearing loss, and granted service 
connection for tinnitus evaluated as 10 percent disabling.  A 
notice of disagreement was received in February 1998, a 
statement of the case was issued in February 1998, and a 
substantive appeal (VA Form 9) was received in May 1998.  In 
June 1999, the veteran and his brother testified at a 
personal hearing before the undersigned member of the Board 
sitting at the RO.


FINDING OF FACT

The veteran's service-connected tinnitus is productive of 
persistent ringing as a symptom of head injury, concussion or 
acoustic trauma.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for the veteran's service-connected tinnitus have no 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.487a, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for tinnitus, and, as such, the claim for a higher 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).

Tinnitus is evaluated as 10 percent disabling if 
characterized as persistent and as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  There is no higher evaluation available under 
this Code.  Id.  

The record clearly shows that the veteran suffers from 
persistent ringing in his ears.  He has relayed this to a VA 
medical examiner, and he reiterated this at his June 1999 
hearing.  The Board finds the veteran to be fully credible 
with regard to his complaints of constant tinnitus.  However, 
the currently assigned 10 percent rating is the highest 
available under Diagnostic Code 6260, and no other Diagnostic 
Code is applicable for the veteran's tinnitus under the facts 
of this case. 

The Board has considered the provisions of 38 C.F.R. § 3.321 
regarding assignment of an extraschedular evaluation.  
However, while the veteran suffers constant tinnitus, there 
is nothing in the record to suggest that this disability has 
resulted in frequent hospitalizations or marked periods of 
unemployment to warrant referral for extraschedular 
consideration.


ORDER

Entitlement to assignment of a rating in excess of 10 percent 
for the veteran's service-connected tinnitus is not 
warranted.  To this extent, the appeal is denied.


REMAND

Service medical records show the veteran had a ruptured ear 
drum in July 1963.  As already noted, service connection has 
been established for tinnitus on the basis of head injury and 
acoustic trauma during service.  The veteran asserts that he 
now suffers hearing loss which is related to service.  In 
this regard, VA audiological examination in December 1997 
shows bilateral hearing loss as defined under 38 C.F.R. 
§ 3.385. 

At the June 1999 hearing, the veteran testified that the 
examiner who conducted the December 1997 VA audiological 
examination told him that the hearing loss was "related to 
the tinnitus, the ruptured eardrum."  Under the particular 
circumstances of this case, the Board is of the opinion that 
an attempt to verify this statement reportedly made by a VA 
examiner is necessary. 

Further, the veteran testified in his personal hearing that 
shortly after separation from service he began employment 
with Republic Steel, and that at the time he was hired he had 
a hearing test.  He further stated that he was told the 
results of the hearing test showed some degree of hearing 
loss.  The veteran is charged with the burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. 5107(a).  In 
view of the veteran's testimony, the Board hereby notifies 
the veteran and his representative that such medical evidence 
from a private employer regarding hearing loss shown on 
testing shortly after service might well ground the veteran's 
claim.  38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  Again, the burden is on 
the veteran to present such evidence from private sources. 

In light of the foregoing, this claim is REMANDED for the 
following actions:

1.  Any VA medical records documenting 
any treatment for hearing loss which are 
not already of record should be 
associated with the claims file. 

2.  The RO should contact the VA Medical 
Center in Birmingham and request that 
Lynn C. Arnold, M.A. (the audiologist who 
conducted the December 1997 audiological 
tests to review the veteran's claims 
file, including the records dealing with 
the ruptured eardrum during service as 
well as the report of her December 1997 
examination.  This examiner should then 
be requested to clarify whether or not it 
is her opinion that the veteran's 
bilateral hearing loss is due to the 
ruptured eardrum in service.  She should 
also be asked to clarify whether it is 
her opinion that the bilateral hearing 
loss is due to, or has been aggravated 
by, the veteran's service-connected 
bilateral tinnitus.  It is imperative 
that the claims file be made available to 
and be reviewed by this examiner. 

If Lynn C. Arnold, M.A. is not longer 
available for such review, then the RO 
should schedule the veteran for a VA 
audiological examination for the purpose 
of ascertaining whether or not his 
bilateral hearing loss is related to the 
ruptured eardrum during service or to his 
service-connected tinnitus.  It is also 
imperative that the claims file be made 
available to and be reviewed by any such 
other VA examiner.  A detailed opinion 
regarding the relationship, if any 
(including by way of aggravation) between 
the veteran's bilateral hearing loss and 
the ruptured eardrum and tinnitus should 
be requested.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a basis exists, 
including under 38 C.F.R. § .310 and 
Allen v. Brown, 7 Vet.App. 439 (1995), 
for entitlement to service connection for 
hearing loss.  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board. 

The veteran and his representative are free to submit 
addition evidence and argument in connection with his appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

